PER CURIAM:
Eddie LaReece Pittman appeals the district court’s order dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pittman v. Archer W. Contractors, No. 3:11-cv-00556-MOC-DSC, 2011 WL 5970880 (W.D.N.C. Nov. 28, 2011). We dispense with oral argument because *205the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.